Citation Nr: 1412080	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left lower extremity disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986; March 1998 to June 1998; and October 2001 and July 2003, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In his substantive appeal to the Board, the Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled May 2011 hearing by letter in March 2011, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The issue pertaining to the left lower extremity has  been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  The Veteran served in Qatar during the Persian Gulf War. 

2.  The Veteran has a left leg disability that has persisted for many years and has not been attributed to a known clinical diagnosis.


CONCLUSION OF LAW

1.  The criteria for service connection for a left lower extremity disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left lower extremity disability, which he describes as pain, weakness, and numbness that radiates throughout the left hip, leg, and foot.

The evidence of record consistently shows signs and symptoms of the claimed disability since service. See Report of Medical History and contemporaneous Report of Medical Examination (Mar. 2003) (showing numbness and tingling in feet related to back problems); DRO hearing transcript, 1-2 (Jun. 2004)(showing that the Veteran reported that pain radiates into both lower extremities); private treatment record, 1-2 (Feb. 2006) (showing positive straight leg raising bilaterally with contralateral pain and weakness on the left side); VA treatment records (May 2007 and Jun. 2007) (showing complaints of increasing pain and weakness in the left lower extremity); VA peripheral nerve examination, 3 (Jul. 2007) (showing bilateral lower leg pain and lightning-like electric pain occasionally into the hips).

The medical evidence of record shows no current diagnosis with respect to the symptomatology of the left lower extremity.  See e.g. VA peripheral nerve examination, 6 (Jul. 2007).

Generally, pain alone is not a disability for which service connection may be granted, and a current left lower extremity disability has not been shown during the pendency of the appeal.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317.

The Veteran served a chemical ops specialist in Qatar during the Persian Gulf War. 

His medical records are replete with signs of neurological abnormality (see, e.g. private treatment record (Feb. 2006)(showing positive straight leg raising bilaterally)) and symptoms of left lower extremity pain, weakness, and numbness.

The Veteran competently reports that this symptomatology is analogous to right lower extremity radiculopathy for which he currently receives a 10 percent disability rating.  See Substantive Appeal (Oct. 2008).  However, the medical evidence of record shows no current diagnosis with respect to the symptomatology of the left lower extremity and the Veteran has been given all of the necessary tests to rule out a diagnosis.  Thus, the evidence shows that the Veteran's left lower extremity symptoms qualify as a chronic disability under 38 C.F.R. § 3.317.  As such, service connection for a left lower extremity disability is warranted.


ORDER

Service connection for a left lower extremity disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


